Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
The present office action is responsive to the restriction election filed on 01/11/2021.  Claims 1-4 are withdrawn and claims 5-9 are pending and presented for examination.  This action has been made NON-FINAL.  
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 14555630, filed 11/27/2014 with a provisional benefit date of 11/27/2013. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.  If the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
The examiner acknowledges that the Applicant attempted to claim benefit to prior filed applications however, the USPTO did not capture the benefit claim.  (See most recent filing receipt filed on 05/22/2019).

    PNG
    media_image1.png
    58
    707
    media_image1.png
    Greyscale

If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salameh, 20150149321 (PUBLICATION-DATE: May 28, 2015).
Claim 5:
Salameh discloses a system for generating relations on a network for transactions (See Title & Abstract), comprising: 
a client computing device (See Figure 2A, Item 108) transmits a generate relations request to network-based social-marketplace platform to network with other client computing devices on network- based social-marketplace platform, which have a preexisting relationship with the client computing device on a network-based social-media platform (“facilitating commerce between individual client devices 108 with preexisting relationship on network-based social-media platforms 202” See Paragraph 0073); 
the network based social-marketplace platform (See Figure 2A, Item 102) receives and transmits the generate relations request to the network-based social-media platform for generating an electronic relations record for an account of the client computing device (See Figure 2A, Item 108 & Paragraph 0088-0089); 
(See Figure 2A, Item 202) receives the generate relations request from the network-based social-marketplace platform and retrieves and generates an electronic record of networked users accounts of a user profile connected with client computing device (See Figure 2A, Item 108) based on client account of a client profile stored on network-based social- marketplace platform (“Network-based social-media platform 202 receives generate relations request 274 from network-based social-marketplace platform 102 and retrieves and generates networked” See Paragraph 0133); 
the electronic record of networked users accounts is transmitted to the client computing device (See Figure 2A, Item 108) by network-based the social-media platform, includes a listing of the networked users accounts (“the electronic record of networked users accounts is forwarded to the client computing device by network-based the social-media platform, includes a listing of the networked users accounts” See Paragraph 0033); 
the client computing device (See Figure 2A, Item 108) transmits an invitation to selected users accounts from electronic record of networked users accounts to the network-based social-media platform (“the client computing device forwards an invitation to selected users accounts from electronic record of networked users accounts to the network-based social-media platform;” See Paragraph 0034); 
the network-based social-media platform transmits electronic invitations to the selected networked users accounts (“The invitation message 272 invites the selected networked user accounts 500 of networked client device 108c to access network-based social-marketplace platform 102 and provides an invitation link embedded within the message 272 so that the selected networked client devices 108c, upon receiving this message, can easily access network-based social-marketplace platform 102.” See Paragraph 0103).
Claim 6:
Salameh discloses wherein: the electronic invitations include instructions that direct the invited (See Paragraph 0103) selected client computing device (See Figure 2A, Item 108) to the network-based social-marketplace platform (“if client device 108 does not have a network-based social-media platform 202 authentication, client device 108 may be redirected to network-based social-media platform 202 and prompted with a well-known and conventional login dialog box.” See Paragraph 0096).
Claim 7:
Salameh discloses wherein: the electronic instructions is a link that when selected, directs the selected client computing device (See Figure 2A, Item 108) to the network-based social-marketplace platform (“provides an invitation link embedded within the message 272 so that the selected networked client devices 108c, upon receiving this message, can easily access network-based social-marketplace platform 102.” See Paragraph 0103).
Claim 8:
Salameh discloses the network-based social-media platform further forwards a confirmation of transmitting of electronic invitations (See Paragraph 0103) to the network-based social-marketplace platform, which, in turn, is transmitted to and  (“Network-based social-media platform 202 further forwards a confirmation to the network-based social-marketplace platform 102 at operation 284 that the requests 274 were appropriately sent.  Network-based social-marketplace platform 102, in turn, communicates the confirmation to browsing client device 108a at operation 286, where it is rendered by and displayed by the browsing client device 108a at operation 288. ” See Paragraph 0103 & 0136).
Claim 9:
Salameh discloses the selected client computing device (See Figure 2A, Item 108) confirms the electronic invitation for creating an account on the network-based social-marketplace platform (“Creating relationships between accounts of client devices 108 with accounts on network-based social-marketplace platform 102 of system 100b may be accomplished in well-known existing processes.  Non-limiting example of a known process to establish relationships between accounts may be by use of invitations,” See Paragraph 0220).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 17, 2021